DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 6, 9-10, 12, 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Adami et al. (US 2006/001431 A1). 
Regarding claim 1, Adami discloses an electrochemical sensor for potentiometric measurements in a measurement medium (measuring probe for potentiometric measurements by immersion in a measurement medium [abstract; Para. 0027; Fig. 1]), comprising:
a sensor head (fused header 22 and upper closure part 32 make up the upper end “sensor head” of the sensor [Paras. 0029, 0031; Fig. 1]);
a sensing electrode comprising a sensing electrode shaft (first conductor element 20 is disposed inside of central chamber 8 [Para. 0029; Fig. 1]);
a longitudinal sensor body, having a proximal end thereof attached to the sensor head (a tubular housing 2 forms the sensor body and has a proximal end that is attached to the upper end of the sensor including the fused header 22 and upper closure part 32 [Para. 0027; Fig. 1]), and having a protective outer shaft (electrically conductive coating 14 disposed on the outside of the ring chamber 10 of the tubular housing 2 “sensor body” [Paras. 0016, 0027, 0038; Claim 9; Fig. 1; Note: the electrically conductive coating 14 is coated onto the ring chamber 10/housing 2 and thus meets the limitation of a “protective outer shaft”; the material would provide at least some degree of structural support and thus would provide physical protection and also acts as a faraday cage and thus also provides electrical protection for the sensor signal output]);
a sensor sleeve, disposed around the sensing electrode shaft, to define an annular space between the sensor sleeve and the sensing electrode shaft (ring chamber 10 of the tubular housing 2 is the sensor sleeve disposed around the sensing electrode shaft central chamber 8 wherein an annular space (see element 28) is formed between the central chamber 8 and the ring chamber 10 of the tubular housing 2 [Paras. 0016, 0027, 0038; Claim 9; Fig. 1;) [Paras. 0027-0031; Fig. 1]), wherein the sensor sleeve is a polymeric tube-like structure (the ring chamber 10 of the tubular housing 2 is formed as a polymeric material and is tube shaped [Para. 0027; Fig. 1]); and
a reference electrode, contained in the annular space, comprising a reference element, a reference electrolyte, and a liquid junction that is positioned to establish an electrolytic contact between the reference electrolyte and the measurement medium (second half-cell element configured as a reference electrode accommodated in the chamber 10 that comprises a second conductor element 30, reference electrolyte solution 28, and diaphragm 24 configured as a liquid junction between the reference electrolyte solution 28 and the measurement medium 6 wherein the second conductor element 30 “reference electrode” is positioned in the annular space between the central chamber 8 and the conductive coating 14 [Paras. 0027-0031; Fig. 1]);
wherein the sensor sleeve, the sensing electrode and the reference electrode are disposed in the longitudinal sensor body (the ring chamber 10, first conductor element 20, and second conductor element 30 are disposed in the longitudinal sensor body 2 [Fig. 1]), with the reference electrode is disposed between the sensing electrode and the sensor sleeve (second conductor 30 is disposed between the first conductor 20 and the ring chamber 10 [Fig. 1]), which provides electrical insulation between the reference electrolyte and the protective outer shaft (ring chamber 10 of the tubular housing 2 is formed of a polymer that is electrically insulating between the reference electrolyte and the conductive coating 14 [abstract; Paras. 0006, 0019, 0027-0031; Claim 1; Fig. 1]). 
Regarding claim 6, Adami further discloses wherein the protective outer shaft is metallic (the conductive coating is made of platinum and titanium [Paras. 0014-0016, 0038; Claims 7, 9, 18]). 
Regarding claim 9, Adami further discloses wherein the sensing electrode further comprises: 
a sensitive membrane disposed at a distal end of the sensing electrode shaft for immersion in the measurement medium (convexly rounded pH glass membrane 16 located at the distal end of the central chamber 8 that is immersed in the measuring medium 6 [Paras. 0027-0029; Fig. 1]);
an inner electrolyte disposed within the sensing electrode shaft (inner buffer solution 18 is disposed within the central chamber 8 [Para. 0029; Fig. 1]); 
a lead-off element disposed within the inner electrolyte (first conductor element 20 is disposed within the inner buffer solution 18 [Para. 0029; Fig. 1]).
Regarding claim 10, Adami further discloses wherein the protective outer shaft comprises at least one of: titanium (the housing 2/ring chamber 10 is coated with an adhesion-enhancing layer as part of the electrically conductive coating 14 wherein the adhesion-enhancing layer is preferably made of titanium [Paras. 0016, 0038; Claim 9]). 
Regarding claim 12, Adami further discloses wherein the polymeric tube-like structure is flexible (the ring chamber 10 of the tubular housing 2 is formed as a polymeric material [Para. 0027; Fig. 1; Note: polymers inherently have some level of flexibility. Since the degree of ‘flexibility’ is not specified, and polymers inherently have some level of flexibility, the ‘flexibility’ limitation is met by the mere disclosure of a polymeric material]). The limitations “for facilitating insertion into the protective outer shaft" is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the ring chamber 10 is a flexible polymer and thus is configured for and capable of meeting the functional limitations. Alternatively, the limitation “facilitating insertion into the protective outer shaft” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Adami [MPEP 2113]. 
Regarding claim 14, Adami further discloses wherein the polymeric tube-like structure has an outer diameter that is approximately equal to the inside diameter of the protective outer shaft (the electrically conductive coating 14 disposed directly on the outside of the ring chamber 10 and thus the outer diameter of the ring chamber 10 is approximately equal to the inside diameter of the electrically conductive coating 14 [Paras. 0016, 0027, 0038; Claim 9; Fig. 1]).
Regarding claim 15, Adami further discloses wherein the device is further comprising an adhesion enhancing layer to arrange the protective outer shaft over the polymeric tube-like structure (the outer platinum layer of the electrically conductive coating 14 “protective outer shaft” is bonded to the ring chamber 10 through the use of an adhesion-enhancing layer “adhesion enhancing layer” [Para. 0038; Fig. 1]). 
Regarding claim 16, the limitation “wherein the protective outer shaft provides a robust electrochemical sensor that is able to withstand harsh chemical elements" is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the protective outer shaft of Adami is a platinum/titanium coating and thus is meets the limitations of the claims by being able to withstand “harsh chemical elements”. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adami, as applied to claim 1 above, and further in view of Bower et al. (US 2011/0048971 A1). 
Regarding claims 2-4, Adami discloses the limitations of claim 1 including wherein the sensor sleeve is formed of a polymer material as discussed previously [Para. 0027]. 
Adami is silent on the type of polymer material and thus fails to explicitly disclose wherein “the polymeric tube-like structure comprises a fluoropolymer, of instant claim 2, wherein the fluoropolymer is selected from the group consisting of: polyvinylidene fluoride, perfluoroalkoxy alkane, polymeric perfluoroether, fluorinated ethylene propylene, ethylene-tetrafluoroethylene, and perfluoralkoxy-polymers, of instant claim 3, and wherein the polymeric tube-like structure comprises polyether ether ketone (PEEK), of instant claim 4. 
Bower discloses a modular electrochemical potentiometric pH sensor [Para, 0005] wherein the sensor housing/body 62 is formed of a relatively rugged plastic tube wherein suitable plastics may include structurally rugged chemically inert materials such as polyetheretherketone (PEEK) or Kynar (i.e., polyvinylidene fluoride - PVDF) [Para. 0042; Fig. 3]. Bower further teaches that while glass has advantages such as transparency, inertness and low cost, it suffers from fragility when fabricating sensors of relatively long lengths while these polymeric materials may provide the desired resistance to breakage while also providing sufficient structural rigidity to protect the relatively fragile interior components from damage during use [Para. 0042]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generic polymer material disclosed by Adami that forms the tubular housing 2/ring chamber 10 with a rugged chemically inert polymer such as polyvinylidene difluoride (PVDF), of instant claims 2-3, or polyetheretherketone (PEEK), of instant claim 4, because Bower teaches that such materials are suitable for forming the body of a pH sensor and provide the desired resistance to breakage while also providing sufficient structural rigidity to protect the relatively fragile interior components from damage during use [Para. 0042]. The simple substitution of one known element (i.e., generic polymer housing material) for another (i.e., PVDF or PEEK) is likely to be obvious when predictable results are achieved (i.e., forms the body of a potentiometric pH sensor) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. 
Regarding claim 5, Adami discloses the limitations of claim 1 as discussed previously. 
Adami is silent on a support structure for supporting the ring chamber and thus fails to explicitly disclose wherein the device is “further comprising a support structure, positioned to support the polymeric tube-like structure”, of instant claim 5. 
Bower discloses a modular electrochemical potentiometric pH sensor [Para, 0005] wherein the polymeric sensor housing/body 62 is fitted with a distal process seal 84 “support structure” that is fabricated from a plastic, elastomeric, or other suitable electrically non-conductive and chemically inert resilient material with good mechanical and chemical properties [Para. 0036]. Bower teaches that the distal process seal 84 is disposed at the distal end of the housing 62 and accommodates the pH sensitive membrane 66, porous member 74 (liquid junction) and enables direct contact of these elements with the test fluid 6 [Para. 0040]. Bower further teaches that the use of the substantially flat pH sensitive membrane 66 positioned flush with the process seal 84, combined with a body 62 fabricated from a polymer (PEEK) provides for an especially robust sensor [Para. 0043] and that the process seal 84 hole may be used for filling the electrolyte chamber with electrolyte before inserting the liquid junction and also enables for the replacement of the liquid junction if it becomes clogged [Para. 0054]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Adami to include a distal process seal “support structure” at the distal end of the ring chamber and to form a flat glass sensitive membrane 16 because Bower teaches that a distal process seal fabricated from a mechanically and chemically stable material with a flush fitting glass sensitive membrane provides for an especially robust sensor when used with a polymer housing material [Para. 0043] and also provides the utility of providing a fill hole before the liquid junction is inserted and the ability to replace the liquid junction if it becomes clogged [Para. 0054]. Furthermore, the claimed limitations are obvious because all the claimed elements (i.e., a distal process seal for sealing the sensor housing, and housing the liquid junction and glass sensitive pH membrane) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., a robust potentiometric pH sensor that comprises a replaceable liquid junction) (MPEP 2143(A)). 
Regarding claim 7, Adami discloses the limitations of claim 1 as discussed previously. Adami further discloses wherein the sensing electrode comprises a sensitive membrane located at a distal end of the sensing electrode shaft (central chamber 8 “sensing electrode shaft” and a convexly rounded pH glass membrane 16 located at the distal end of the central chamber 8 that is immersed in the measuring medium 6 [Paras. 0027-0029; Fig. 1]). 
Adami is silent on a protective cage and thus fails to explicitly disclose “a protective cage, formed as part of the protective outer shaft at the distal end of the sensing electrode shaft to protect the sensitive membrane”, of instant claim 7. 
Bower discloses a modular electrochemical potentiometric pH sensor [Para, 0005] wherein the polymeric sensor housing/body 62 is fitted with a distal process seal 84 support structure that is fabricated from a plastic, elastomeric, or other suitable electrically non-conductive and chemically inert resilient material with good mechanical and chemical properties [Para. 0036]. Bower further teaches that the pH sensor can include protective fluting 90 “protective cage” that provides the utility of protecting the glass membrane 66 against damage or breakage to provide for a more robust sensor [Para. 0043]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring chamber 10 and conductive coating 14 of the sensor disclosed by Adami to further include protective fluting “a protective cage” because Bower teaches that such protective fluting can be used to protect the glass membrane against damage or breakage to provide for a more robust sensor [Para. 0043]. Furthermore, the claimed limitations are obvious because all the claimed elements (i.e., protective fluting for a pH sensor) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., a robust potentiometric pH sensor that comprises a protective fluting to protect the glass membrane) (MPEP 2143(A)). 
Regarding claims 8 and 11, Adami discloses the limitations of claim 1 as outlined above. 
Adami is silent on a temperature probe and thus fails to explicitly teach the sensor further comprising “a temperature sensor, arranged to measure a temperature of the measurement medium”, of instant claim 8, and “wherein the temperature sensor is disposed in the sensing electrode shaft”, of instant claim 11. 
Bower discloses a modular electrochemical potentiometric pH sensor [Para, 0005] wherein the device further includes a temperature sensor assembly 76 disposed within the housing 62 that is electrically isolated from the housing 62 and in close thermal coupling to the test fluid wherein the temperature sensor assembly enables for the detection of the temperature of the test solution [Paras. 0025, 0028, 0035; Fig. 3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the potentiometric sensor of Adami to include a temperature sensor assembly located anywhere within the housing 2 including within the central chamber 8 or the ring chamber 10 because Bower teaches that such assembly disposed within the housing and in close thermal coupling with the test fluid enables for the temperature detection of the test solution [Paras. 0025, 0028, 0035]. Furthermore, the claimed limitations are obvious because all the claimed elements (e.g., pH sensor disclosed by Adami and a temperature sensor assembly disclosed by Bower) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., a pH sensor with an integrated temperature sensing assembly for measuring the test fluid temperature during analysis (MPEP 2143(A)). 


Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adami, as applied to claim 12 above, and further in view of Lenferink et al. (US 6,432,197 B1). 
Regarding claim13, Adami discloses the limitations of claim 1 including wherein the polymeric tube-like sensor sleeve (ring structure 10) is formed of a polymer material as discussed previously [Para. 0027]. 
Adami is silent on the thickness of the ring structure and thus fails to expressly teach wherein the polymeric tube-like structure has “a thickness in the range of about 0.1 to 0.3 mm”. 
Lenferink discloses a sensor housing for accommodating an electrode [abstract] wherein the sensor housing is formed of a plastic material such as PVDF [Col. 7:11-35]. Lenferink further teaches that the sensor housing can include a deformable section having a maximum thickness of 0.50 mm, for example a thickness of 0.25 mm, wherein the deformable section of the housing provides the utility of absorbing variations in the space of the inner chamber [Col. 4:43-56]. Lenferink further teaches that the deformation section allows for the internal volume of the space to increase upon exposure to higher temperatures such that no pressure builds up within the housing and thus prevents the leakage of electrolyte upon subsequent cooling [Col. 2:66-Col. 3:8]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the ring chamber 10 of Adami such that at least part of the chamber 10 has a thickness of less than 0.5 mm including, for example, a thickness of 0.25 mm because Lenferink teaches that such deformable sections provide the utility of absorbing variations in the space of the inner chamber and allows for the outward deformation of the sensor housing upon exposure to higher temperature to prevent pressure build-up that provides the benefit of preventing leakage of electrolyte upon subsequent cooling [Col. 2:66-Col. 3:8]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 
Regarding claim 17, Adami further discloses wherein the polymeric tube-like structure has an outer diameter that is approximately equal to the inside diameter of the protective outer shaft (the electrically conductive coating 14 disposed directly on the outside of the ring chamber 10 and thus the outer diameter of the ring chamber 10 is approximately equal to the inside diameter of the electrically conductive coating 14 [Paras. 0016, 0027, 0038; Claim 9; Fig. 1]).
Regarding claim 18, Adami further discloses wherein the device is further comprising an adhesion enhancing layer to arrange the protective outer shaft over the polymeric tube-like structure (the outer platinum layer of the electrically conductive coating 14 “protective outer shaft” is bonded to the ring chamber 10 through the use of an adhesion-enhancing layer “adhesion enhancing layer” [Para. 0038; Fig. 1]). 
Regarding claim 19, the limitation “wherein the protective outer shaft provides a robust electrochemical sensor that is able to withstand harsh chemical elements" is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the protective outer shaft of Adami is a platinum/titanium coating and thus is meets the limitations of the claims by being able to withstand “harsh chemical elements”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795